Exhibit 10.19

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is made and entered
into as of March 31, 2004 (the “Execution Date”), by and among Aegis
Communications Group, Inc., a Delaware Corporation (the “Parent”), Advanced
Telemarketing Corporation, a Nevada corporation (“ATC”), IQI, Inc., a New York
corporation (“IQI”) (together, Parent, ATC, and IQI are referred to as the
“Company”), and Joseph Marinelli (“Marinelli” or “Employee”).

 

RECITALS

 

Whereas, Employee is presently employed by the Company and serves as Executive
Vice President-Field Operations and has entered into an Employment Agreement
with the Company dated as of August 28, 2000, a copy of which is attached hereto
as Exhibit A (the “Employment Agreement”).

 

Whereas, the Company and Employee mutually desire to terminate the employment
relationship effective April 15, 2004.

 

Whereas, the parties desire to provide for an orderly transition and termination
of the employment relationship and to settle fully and finally, in the manner
set forth herein, any and all existing or potential claims and controversies
arising out of the relationship between Employee and the Company.

 

Now, therefore, in consideration of the mutual acts, payments, and promises
described and agreed to be performed herein, Employee and the Company agree as
follows:

 

1.                                       Resignation.  Employee hereby tenders
his resignation from his position as Executive Vice President-Field Operations
of the Company and its subsidiaries and affiliates effective April 15, 2004.

 

2.                                       Severance from Employment.  It is
understood and agreed that with the full and complete agreement of Employee and
the Company, Employee’s employment by the Company will cease April 15, 2004. 
Except as otherwise expressly provided for herein, Employee will cease to accrue
any rights under any pension or compensation plan or the Company (including
without limitation any stock option plan, grant or agreement).

 

3.                                       Payment of Wages and Earned Benefits. 
On or before the Resignation Date, the Parent agrees to pay Employee all salary
and to provide all employee benefits (including reimbursement for expenses) to
which Employee may be entitled pursuant to the Employment Agreement.  Employee
will be paid at his annualized salary level of $225,000 through April 15, 2004,
payable in installments in accordance with the Parent’s standard payroll
practices, but not less than bi-weekly, and Employee will be entitled to
medical, dental, and vision benefits (including coverage for Employee’s
immediate family), disability insurance, 401-K plans, life insurance, officer
and director liability insurance, and paid vacation on the same terms and
conditions as provided to Employee immediately prior to the Execution Date. 
Employee will be paid for all vacation days that he has accrued but not taken
during his employment with the Company through the Resignation Date, if any. 
Any reimbursable expenses incurred during

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

1

--------------------------------------------------------------------------------


 

Employee’s employment with the Company through the Resignation Date, if any,
will be paid to Employee upon submission and approval of those expenses in
accordance with the Parent’s customary practices, but not less than monthly.

 

4.                                       2003 Bonus. (a) The Company
acknowledges that Employee has earned a 2003 bonus in the amount of $168,750,
pursuant to the terms of his Employment Agreement.  In consideration of
Employee’s agreement to permit the Company to delay the payment of said bonus,
and to instead pay said bonus over a period of months, the Company will pay the
bonus to Employee on the following schedule:

 

(1)                                  $29,812.50 on or before April 30, 2004;

 

(2)                                  $29,812.50 on or before May 31, 2004;

 

(3)                                  $29,812.50 on or before June 30, 2004;

 

(4)                                  $29,812.50 on or before July 30, 2004;

 

(5)                                  $28,812.50 on or before August 30, 2004;
and

 

(6)                                  $28,812.50 on or before September 30, 2004.

 

(b)                                 Notwithstanding anything to the contrary in
the preceding Section 4(a), the Company may choose prior to September 30, 2004
to accelerate the payment of the six payments set out in the preceding
Section 4(a).  If the total bonus is paid before the six (6) months is complete,
the $178,875 total will be reduced $1,687.50 for each full month early the full
amount is paid.

 

(c) Notwithstanding anything to the contrary in the preceding Section 4(a), if
any of the following events occur prior to September 30 2004, then the six
payments set out in the preceding Section 4(a) shall automatically be
accelerated and due immediately: (1) if the Company fails to make timely
payments of the amounts set out in the preceding Section 4(a); (2) any other
executive or former employee of the Company receives payment of his or her 2003
bonus on a more accelerated basis than set out for Employee in the preceding
Section 4(a); (3) the Company pays its new President and/or Chief Executive
Officer a signing bonus or any other bonus or incentive compensation prior to
September 30, 2004; (4) more than $2.5 million in cash is raised in the DB/Essar
warrant conversion or through any other source of additional funding outside
other than revenues from the ordinary course of business; (5) any payment is
made by the Company on the DB/Essar notes after the Execution date; (6) there
has been a change in control of the Company (defined as the acquisition in one
or more transactions by any person, other than DB/Essar, of beneficial ownership
of a majority of the combined voting power of the Company’s then outstanding
voting securities, or the acquisition in one or more transactions by Essar of
some or all of Deutsche Bank AG-London’s beneficial ownership of the Company’s
voting securities); or (7) net availability (per the “Aegis Loan Status Report,”
to be provided to Employee weekly on the same day provided to the Company) under
the Foothill borrowing base exceeds $2.5 million.

 

(d)                                 If the Company is late or fails to make a
payment on a timely basis, a one-time $50,000 penalty will be added to the
bonus, provided the Company is given three (3) business days written notice and
the company has failed to make the payment within that three days.

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

2

--------------------------------------------------------------------------------


 

5.                                       Severance Payments.  In consideration
of this Agreement, the Parent agrees to pay Employee twelve months salary as
severance compensation in the amount of $225,000.00, subject to any withholding
required by law, to be paid in installments in accordance with the Parent’s
customary practices, but not less than monthly, and Employee will be entitled to
medical, dental, life insurance, and short-term and long-term disability
benefits (including coverage for Employee’s immediate family), during that
twelve month period, on the same basis as provided by the Company prior to the
Resignation Date, if any, or as subsequently provided by the Company to other
executive officers at the same level as Employee immediately prior to the
Resignation Date, beginning upon the Company’s receipt of Employee’s executed
complete release attached hereto as Exhibit B subsequent to the Employee’s
resignation from all of the positions he holds with the Company and its
subsidiaries and affiliates, including without limitation his positions as
Executive Vice President-Field Operations.

 

6.                                      Ratification of Employment Agreement. 
(a) Employee acknowledges, confirms, and ratifies his Employment Agreement dated
November 6, 2000, which is attached hereto as Exhibit A.  Employee specifically
confirms that, during the course of his employment, he received special
training, unique and confidential information, and actual contacts and
relationships with customers and potential customers, as contemplated in
paragraph 9 of the Employment Agreement.  Accordingly, except as modified by
this Agreement, Employee and the Company ratify the obligations stated in the
Employment Agreement, including specifically paragraphs 9, 10, 11, 12, 13 and 14
(including arbitration).

 

(b) Notwithstanding anything to the contrary in the preceding Section 6(a), the
Company agrees to enforce Section 9(a) of the Employment Agreement against
Employee for a period of one year after the later of the Resignation Date or the
Revised Resignation Date, if any (and Employee must only abide by such
Section 9(a) of the Employment Agreement during such period) only to the extent
of the Employee, on behalf of a competitor of the Company, soliciting business
from a prospective customer with whom Employee had material contact or from an
existing customer in connection with outsourced inbound and outbound
telemarketing and customer care services, whether conducted by telephone or the
internet, and the consulting, design, and implementation of any of these
services.

 

7.                                       Complete Releases.  (a) In
consideration of the promises made in this Agreement, Employee RELEASES,
ACQUITS, and FOREVER DISCHARGES the Company and each of its past and present
parents, subsidiaries, affiliates, shareholders, directors, officers, attorneys,
accountants, agents, employees, and representatives, from ANY and ALL causes of
action, claims, and damages, including attorney’s fees, Employee may have
against the Company which could have arisen out of Employee’s employment or
separation from employment with the Company or his service as an officer or
director of the Company or any other matter related to his association with the
Company, including the Employment Agreement and any compensation due thereunder,
whether known or unknown, existing as of the Execution Date.  Other than the
monetary payments the Company agrees to make to Employee pursuant to the terms
of this Agreement, the Employee agrees that the Company does not owe Employee
any other monetary payments, including compensation for employment by the
Company such as salary, bonus, or otherwise.  Employee hereby irrevocably,
unconditionally, and fully releases, acquits, and forever discharges the
Company, and its respective officers, directors, partners, shareholders,

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

3

--------------------------------------------------------------------------------


 

employees, attorneys, and agents, past and present, from any and all charges,
complaints, claims, liabilities, obligations, costs, losses, debts, and expenses
(including attorney’s fees and costs actually incurred), of any nature
whatsoever (excluding any felonious acts) known or unknown, suspected or
unsuspected, including without limitation any rights arising out of alleged
violations of any contract, express or implied, written or verbal, any covenant
of good faith and fair dealing, express or implied, any tort, any legal
restrictions on the right of the Company to terminate, discipline, or otherwise
manage employees or any federal, state, or other governmental statute,
regulation, or ordinance.  Notwithstanding the foregoing, nothing herein will
constitute a release of the Company from causes of action, claims or damages,
including attorney’s fees, which may arise from acts or omissions by the Company
after the Execution Date or in contravention of this Agreement.

 

(1) These releases and waivers include, but are not limited to, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, The Age Discrimination
in Employment Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay
Act, the False Claims Act, the Civil Rights Act of 1866, the Fair Labor
Standards Act, the Occupational Safety and Health Act, the Family and Medical
Leave Act, the Texas Commission on Human Rights Act, the Texas Payday Law, the
Texas Workers’ Compensation Act, any causes of action or claims arising under
analogous state laws or local ordinances or regulations, any common law
principle or public policy, including all suits in tort or contract, or under
the Company’s personnel policies or any contract of employment that may exist
between Employee and the Company.

 

(2) Employee knowingly and voluntarily waives any existing rights he may have
pursuant to the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefit Protection Act.  Further, Employee acknowledges the receipt of
good and valuable consideration set forth in this Agreement in exchange for this
waiver of potential claims in addition to anything of value to which Employee is
already entitled, including specifically mutual releases.  Employee does not
waive any claims that arise after the date of execution of this Agreement. 
Employee is advised to consult with an attorney prior to executing this
Agreement.  Employee is given at least 21 days after being presented with this
Agreement in which to consider it, and an additional 7 days after he signs in
which to revoke it.

 

(b) In consideration of the promises made in this Agreement, the Company
RELEASES, ACQUITS, and FOREVER DISCHARGES Employee from ANY and ALL causes of
action, claims and damages, including attorney’s fees, the Company may have
against Employee which could have arisen out of Employee’s employment or
separation from employment with the Company or his service as an officer or
director of the Company or any other matter related to his association with the
Company, including the Employment Agreement and any compensation due thereunder,
whether known or unknown, existing as of the Execution Date.  The Company hereby
irrevocably, unconditionally, and fully releases, acquits, and forever
discharges Employee from any and all charges, complaints, claims, liabilities,
obligations, costs, losses, debts and expenses (including attorney’s fees and
costs actually incurred), of any nature whatsoever (excluding any felonious
acts) known or unknown, suspected or unsuspected, including without limitation
any rights arising out of alleged violations of any contract, express or
implied, written or verbal, any covenant of good faith and fair dealing, express
or implied, any tort, or any

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

4

--------------------------------------------------------------------------------


 

federal, state or other governmental statute, regulation, or ordinance. 
Notwithstanding the foregoing, nothing herein will constitute a release of
Employee from causes of action, claims, or damages, including attorney’s fees,
which may arise from acts or omissions of Employee after the Execution Date or
in contravention of this Agreement.

 

(c) Employee and the Company (as defined above in this section), in
consideration for the promises made in this Agreement, will once again reaffirm,
execute, and deliver mutual releases in the form attached as Exhibit B upon full
payment by the Company of the 2003 bonus pursuant to Section 4 of this Agreement
and satisfaction of all other obligations by the Company under Sections 3, 4, 5
(through the date on which the mutual release is executed) and 9 of this
Agreement.

 

(d) It is expressly agreed and understood by Employee and the Company that this
Agreement Section 7(a)-(e) constitutes a general release.

 

(e) The Company will indemnify and hold harmless the Employee in respect of acts
or omissions as a director, officer, employee, or consultant occurring up to and
including the Execution Date to the same extent and with the same limitations as
if he was an officer of the Company to the fullest extent permitted by the Texas
Business Corporation Act, as amended, and the Company’s articles of
incorporation and bylaws in effect on the date of this Agreement, and will
indemnify and hold harmless the Employee in respect of any claims, liabilities,
obligations, or expenses in respect of or relating to this Agreement and the
transactions contemplated hereby.

 

8.                                      Nature of the Agreement.  This Agreement
and all its provisions are contractual, not mere recitals, and will continue in
permanent force and effect, unless revoked as provided herein.  In the event
that any portion of this Agreement is found to be unenforceable for any reason
whatsoever, the unenforceable provision will be severed and the remainder of the
Agreement will continue in full force and effect.

 

9.                                      Ongoing Cooperation.  Notwithstanding
any other provision of this Agreement, Employee agrees to provide his reasonable
cooperation and make himself reasonably available to the Company in connection
with any litigation, now pending or that may arise in the future, regarding
which Employee has relevant personal knowledge acquired during his employment as
Executive Vice President-Field Operations of the Company, including the
AllServe, Beggi and Stremke litigation and the Company’s defense thereof and
response thereto.

 

10.                                 Miscellaneous. (a) Any notice, demand, or
request required or permitted to be given or made under this Agreement will be
in writing and will be deemed given or made when delivered in person, when sent
by United States registered or certified mail, or postage prepaid, or when
telecopied to a party at its address or telecopy number specified below:

 

If to the Company:

 

Aegis Communications Group, Inc.

7880 Bent Branch Drive, Suite 150

Irving, Texas  75063

Attn: President or Chief Executive Officer

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

Telecopy number: (972) 830-1804

5

--------------------------------------------------------------------------------


 

 

 

With a copy to:

 

Hughes & Luce, L.L.P.

1717 Main Street

Suite 2800

Dallas, Texas  75201

Attn: David G. Luther

Telecopy number:  (214) 939-5849

 

If to Employee:

 

Joseph Marinelli

230 Gaitskell Lane

Alpharetta, GA 30022

 

With a copy to:

 

Forrest Hunter

Alston & Bird

1201 West Peachtree

Atlanta, GA 30309-3424

 

The parties to this Agreement may change their addresses for notice in the
manner provided above.

 

(b)                                         All section titles and captions in
this Agreement are for convenience only, will not be deemed part of this
Agreement, and in no way will define, limit, extend, or describe the scope or
intent of any provisions hereof.

 

(c)                                          Whenever the context may require,
any pronoun used in this Agreement will include the corresponding masculine or
neuter forms, and the singular form of nouns, pronouns, and verbs will include
the plural and vice versa.

 

(d)                                         The parties will execute all
documents, provide all information, and take or refrain from taking all actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

 

(e)                                          This Agreement will be binding upon
and inure to the benefit of the parties hereto, their representatives and
permitted successors and assigns.  Except for the provisions of Section 6 of
this Agreement, which are intended to benefit the Company’s affiliates as third
party beneficiaries, or as otherwise expressly provided in this Agreement,
nothing in this Agreement, express or implied, is intended to confer upon any
person other than the parties to this Agreement, their respective
representatives and permitted successors and assigns, any rights, remedies or
obligations under or by reason of this Agreement.

 

(f)                                            This Agreement, and the
Employment Agreement which is ratified herein, constitute the entire agreement
among the parties hereto pertaining to the specific subject matter hereof.

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

6

--------------------------------------------------------------------------------


 

(g)                                         None of the provisions of this
Agreement will be for the benefit of or enforceable by any creditors of the
parties, except as otherwise expressly provided herein.

 

(h)                                         No failure by any party to insist
upon the strict performance of any covenant, duty, agreement, or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof will constitute waiver of any such breach or any other covenant, duty,
agreement, or condition.

 

(i)                                             This Agreement may be executed
in telecopy format and/or in counterparts, all of which together will constitute
one agreement binding on all the parties hereto, notwithstanding that all such
parties are not signatories to the original or the same counterpart.

 

(j)                                             THIS AGREEMENT WILL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF GEORGIA, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW.

 

(k)                                          All claims, disputes, and
controversies arising out of or relating to this Agreement or the performance,
breach, validity, interpretation, application, or enforcement hereof, including
any claims for equitable relief or claims based on contract, tort, statute, or
any alleged breach, default, or misrepresentation in connection with any of the
provisions hereof, will be resolved by binding arbitration.  Provided, however,
an aggrieved party may petition a federal or state court of competent
jurisdiction in Dekalb County, Georgia for interim injunctive or other equitable
relief to preserve the status quo until arbitration can be completed in the
event of an alleged breach of Section 6 of this Agreement.  A party may initiate
arbitration by sending written notice of its intention to arbitrate to the other
party and to the American Arbitration Association (“AAA”) office located in
Dekalb, Georgia (the “Arbitration Notice”).  The Arbitration Notice will contain
a description of the dispute and the remedy sought.  The arbitration will be
conducted at the offices of the AAA in Dekalb, Georgia before an independent and
impartial arbitrator who is selected by mutual agreement, or, in the absence of
such agreement, before three independent and impartial arbitrators, of whom each
party will appoint one, with the third being chosen by the two appointed by the
parties.  In no event may the demand for arbitration be made after the date when
the institution of a legal or equitable proceeding based on such claim, dispute,
or other matter in question would be barred by the applicable statute of
limitations.  The arbitration and any discovery conducted in connection
therewith will be conducted in accordance with the Commercial Rules of
arbitration and procedures established by AAA in effect at the time of the
arbitration (the “AAA Rules”); provided, however, that the parties will have the
right to exchange at least one set of written discovery requests in accordance
with the Federal Rules of Civil Procedure, and each party will have the right to
take at least two depositions.  The decision of the arbitrator(s) will be final
and binding on all parties and their successors and permitted assignees.  The
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  The arbitrator(s) will be selected no later
than 30 days after the date of the Arbitration Notice.  The arbitrator(s) will
render a decision no later than 30 days after the close of the hearing, in
accordance with AAA Rules, and the arbitrator’s decision will include an award
of costs (including attorneys’ fees to the prevailing party).

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

7

--------------------------------------------------------------------------------


 

(l)                                             If any provision of this
Agreement is declared or found to be illegal, unenforceable, or void, in whole
or in part, then the parties will be relieved of all obligations arising under
such provision, but only to the extent that it is illegal, unenforceable, or
void, it being the intent and agreement of the parties that this Agreement will
be deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent or, if that is not possible,
by substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

 

(m)                                       No supplement, modification, or
amendment of this agreement or waiver of any provision of this Agreement will be
binding unless executed in writing by all parties to this Agreement.  No waiver
of any of the provisions of this Agreement will be deemed or will constitute a
waiver of any other provision of this Agreement (regardless of whether similar),
nor will any such waiver constitute a continuing wavier unless otherwise
expressly provided.

 

(n)                                         Employee acknowledges and agrees
that the Company and the Parent would be irreparably harmed by any violation of
Employee’s obligations under Section 6 hereof and that, in addition to all other
rights or remedies available at law or in equity, the Company and the Parent
will be entitled to injunctive and other equitable relief to prevent or enjoin
any such violation.  The provisions of Section 6 hereof will survive any
termination of this Agreement, in accordance with their terms.

 

(o)                                         No party may assign this Agreement
or any rights or benefits thereunder without the written consent of the other
parties to this Agreement.

 

(p)                                         Death of Employee:  In the event
Employee should die before all of the payments referred to in Sections 3, 4, and
5 are paid, the Company shall continue to make payments to the Employee’s
spouse, or if the Employee’s spouse predeceases Employee, to the Employee’s
estate.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

8

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By:

/s/ Herman M. Schwarz

 

 

Name:

Herman M. Schwarz

 

 

Title:

President & CEO

 

 

 

 

 

 

ADVANCED TELEMARKETING CORPORATION

 

 

 

 

 

By:

/s/ Herman M. Schwarz

 

 

Name:

Herman M. Schwarz

 

 

Title:

President

 

 

 

 

 

 

IQI, INC.

 

 

 

 

 

By:

/s/ Herman M. Schwarz

 

 

Name:

Herman M. Schwarz

 

 

Title:

President

 

 

 

 

 

 

/s/ Joseph Marinelli

 

 

Joseph Marinelli

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYMENT AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RECONFIRMATION AND ACKNOWLEDGEMENT OF MUTUAL RELEASES

 

This Reconfirmation and Acknowledgement of Mutual Releases (“Agreement”) is made
and entered into as of April 15, 2004 (the “Execution Date”), by and among Aegis
Communications Group, Inc., a Delaware Corporation (the “Parent”), Advanced
Telemarketing Corporation, a Nevada corporation (“ATC”), IQI, Inc., a New York
corporation (“IQI”) (together, Parent, ATC, and IQI are referred to as the
“Company”), and Joseph Marinelli (“Marinelli” or “Employee”).

 

RECITALS

 

Whereas, Employee was formerly employed by the Company and had entered into an
Employment Agreement with the Company dated as of August 28, 2000 (the
“Employment Agreement”).

 

Whereas, Employee has tendered his resignation, and the Company has accepted
such resignation, for all positions in which Employee was employed by the
Company including as Executive Vice President-Field Operations, pursuant to a
Separation Agreement and General Release with the Company dated as of March 31,
2004 (the “Separation Agreement”);

 

Whereas, Employee agreed to execute this Agreement pursuant to the Separation
Agreement; and

 

Whereas, the parties desire to provide for an orderly transition and termination
of the employment relationship and to settle fully and finally, in the manner
set forth herein, any and all existing or potential claims and controversies
arising out of the relationship between Employee and the Company.

 

Now, therefore, in consideration of the mutual acts and promises described and
agreed to be performed herein, Employee and the Company agree as follows:

 

1.                                       Complete Releases.

 

(a) In consideration of the promises made in this Agreement, Employee RELEASES,
ACQUITS, and FOREVER DISCHARGES the Company and each of its past and present
parents, subsidiaries, affiliates, shareholders, directors, officers, attorneys,
accountants, agents, employees, and representatives, from ANY and ALL causes of
action, claims, and damages, including attorney’s fees, Employee may have
against the Company which could have arisen out of Employee’s employment or
separation from employment with the Company or his service as an officer or
director of the Company or any other matter related to his association with the
Company, including the Employment Agreement and any compensation due thereunder,
whether known or unknown, existing as of the Execution Date.  Other than the
monetary payments the Company agrees to make to Employee pursuant to the terms
of the Separation Agreement, the Employee agrees that the Company does not owe
Employee any other monetary payments, including compensation for employment by
the Company such as salary, bonus, or

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

1

--------------------------------------------------------------------------------


 

otherwise.  Employee hereby irrevocably, unconditionally, and fully releases,
acquits, and forever discharges the Company, and its respective officers,
directors, partners, shareholders, employees, attorneys, and agents, past and
present, from any and all charges, complaints, claims, liabilities, obligations,
costs, losses, debts, and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever (excluding any felonious acts) known or
unknown, suspected or unsuspected, including without limitation any rights
arising out of alleged violations of any contract, express or implied, written
or verbal, any covenant of good faith and fair dealing, express or implied, any
tort, any legal restrictions on the right of the Company to terminate,
discipline, or otherwise manage employees or any federal, state, or other
governmental statute, regulation, or ordinance.  Notwithstanding the foregoing,
nothing herein will constitute a release of the Company from causes of action,
claims or damages, including attorney’s fees, which may arise from acts or
omissions by the Company after the Execution Date or in contravention of the
Separation Agreement.

 

(1) These releases and waivers include, but are not limited to, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, The Age Discrimination
in Employment Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay
Act, the False Claims Act, the Civil Rights Act of 1866, the Fair Labor
Standards Act, the Occupational Safety and Health Act, the Family and Medical
Leave Act, the Texas Commission on Human Rights Act, the Texas Payday Law, the
Texas Workers’ Compensation Act, any causes of action or claims arising under
analogous state laws or local ordinances or regulations, any common law
principle or public policy, including all suits in tort or contract, or under
the Company’s personnel policies or any contract of employment that may exist
between Employee and the Company.

 

(2) Employee knowingly and voluntarily waives any existing rights he may have
pursuant to the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefit Protection Act.  Further, Employee acknowledges the receipt of
good and valuable consideration set forth in this Agreement in exchange for this
waiver of potential claims in addition to anything of value to which Employee is
already entitled, including specifically mutual releases.  Employee does not
waive any claims that arise after the date of execution of this Agreement. 
Employee is advised to consult with an attorney prior to executing this
Agreement.  Employee is given at least 21 days after being presented with this
Agreement in which to consider it, and an additional 7 days after he signs in
which to revoke it.

 

(b) In consideration of the promises made in this Agreement, the Company
RELEASES, ACQUITS, and FOREVER DISCHARGES Employee from ANY and ALL causes of
action, claims and damages, including attorney’s fees, the Company may have
against Employee which could have arisen out of Employee’s employment or
separation from employment with the Company or his service as an officer or
director of the Company or any other matter related to his association with the
Company, including the Employment Agreement and any compensation due thereunder,
whether known or unknown, existing as of the Execution Date.  The Company hereby
irrevocably, unconditionally, and fully releases, acquits, and forever
discharges Employee from any and all charges, complaints, claims, liabilities,
obligations, costs, losses, debts and expenses (including attorney’s fees and
costs actually incurred), of any nature whatsoever (excluding any felonious
acts) known or unknown, suspected or unsuspected, including without

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

2

--------------------------------------------------------------------------------


 

limitation any rights arising out of alleged violations of any contract, express
or implied, written or verbal, any covenant of good faith and fair dealing,
express or implied, any tort, or any federal, state or other governmental
statute, regulation, or ordinance.  Notwithstanding the foregoing, nothing
herein will constitute a release of Employee from causes of action, claims, or
damages, including attorney’s fees, which may arise from acts or omissions of
Employee after the Execution Date or in contravention of the Separation
Agreement.

 

(c) It is expressly agreed and understood by Employee and the Company that this
Agreement Section 1(a)-(d) constitutes a general release.

 

(d) The Company will indemnify and hold harmless the Employee in respect of acts
or omissions as a director, officer, employee, or consultant occurring up to and
including the Execution Date to the same extent and with the same limitations as
if he was an officer of the Company to the fullest extent permitted by the Texas
Business Corporation Act, as amended, and the Company’s articles of
incorporation and bylaws in effect on the date of this Agreement, and will
indemnify and hold harmless the Employee in respect of any claims, liabilities,
obligations, or expenses in respect of or relating to this Agreement and the
transactions contemplated hereby.

 

2.                                       Miscellaneous.

 

(a)                                  All capitalized terms not otherwise defined
herein have the meanings assigned to them in the Separation Agreement.

 

(b)                                 All section titles and captions in this
Agreement are for convenience only, will not be deemed part of this Agreement,
and in no way will define, limit, extend, or describe the scope or intent of any
provisions hereof.

 

(c)                                  Whenever the context may require, any
pronoun used in this Agreement will include the corresponding masculine or
neuter forms, and the singular form of nouns, pronouns, and verbs will include
the plural and vice versa.

 

(d)                                 The parties will execute all documents,
provide all information, and take or refrain from taking all actions as may be
reasonably necessary or appropriate to achieve the purposes of this Agreement.

 

(e)                                  This Agreement will be binding upon and
inure to the benefit of the parties hereto, their representatives and permitted
successors and assigns.

 

(f)                                    None of the provisions of this Agreement
will be for the benefit of or enforceable by any creditors of the parties,
except as otherwise expressly provided herein.

 

(g)                                 No failure by any party to insist upon the
strict performance of any covenant, duty, agreement, or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
will constitute waiver of any such breach or any other covenant, duty,
agreement, or condition.

 

(h)                                 This Agreement may be executed in telecopy
format and/or in counterparts, all of

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

3

--------------------------------------------------------------------------------


 

which together will constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

 

(i)                                             THIS AGREEMENT WILL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF GEORGIA, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW.

 

(j)                                             All claims, disputes, and
controversies arising out of or relating to this Agreement or the performance,
breach, validity, interpretation, application, or enforcement hereof, including
any claims for equitable relief or claims based on contract, tort, statute, or
any alleged breach, default, or misrepresentation in connection with any of the
provisions hereof, will be resolved by binding arbitration.  Provided, however,
an aggrieved party may petition a federal or state court of competent
jurisdiction in Dekalb County, Georgia for interim injunctive or other equitable
relief to preserve the status quo until arbitration can be completed in the
event of an alleged breach of Section 1 of this Agreement.  A party may initiate
arbitration by sending written notice of its intention to arbitrate to the other
party and to the American Arbitration Association (“AAA”) office located in
Atlanta, Georgia (the “Arbitration Notice”).  The Arbitration Notice will
contain a description of the dispute and the remedy sought.  The arbitration
will be conducted at the offices of the AAA in Atlanta, Georgia before an
independent and impartial arbitrator who is selected by mutual agreement, or, in
the absence of such agreement, before three independent and impartial
arbitrators, of whom each party will appoint one, with the third being chosen by
the two appointed by the parties.  In no event may the demand for arbitration be
made after the date when the institution of a legal or equitable proceeding
based on such claim, dispute, or other matter in question would be barred by the
applicable statute of limitations.  The arbitration and any discovery conducted
in connection therewith will be conducted in accordance with the Commercial
Rules of arbitration and procedures established by AAA in effect at the time of
the arbitration (the “AAA Rules”); provided, however, that the parties will have
the right to exchange at least one set of written discovery requests in
accordance with the Federal Rules of Civil Procedure, and each party will have
the right to take at least two depositions.  The decision of the arbitrator(s)
will be final and binding on all parties and their successors and permitted
assignees.  The judgment upon the award rendered by the arbitrator(s) may be
entered by any court having jurisdiction thereof.  The arbitrator(s) will be
selected no later than 30 days after the date of the Arbitration Notice.  The
arbitrator(s) will render a decision no later than 30 days after the close of
the hearing, in accordance with AAA Rules, and the arbitrator’s decision will
include an award of costs (including attorney’s fees) to the prevailing party.

 

(k)                                          If any provision of this Agreement
is declared or found to be illegal, unenforceable, or void, in whole or in part,
then the parties will be relieved of all obligations arising under such
provision, but only to the extent that it is illegal, unenforceable or void, it
being the intent and agreement of the parties that this Agreement will be deemed
amended by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

 

(l)                                             No supplement, modification or
amendment of this agreement or waiver of any provision of this Agreement will be
binding unless executed in writing by all parties to this

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

4

--------------------------------------------------------------------------------


 

Agreement.  No waiver of any of the provisions of this Agreement will be deemed
or will constitute a waiver of any other provision of this Agreement (regardless
of whether similar), nor will any such waiver constitute a continuing wavier
unless otherwise expressly provided.

 

(m)                                       No party may assign this Agreement or
any rights or benefits thereunder without the written consent of the other
parties to this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

s/ J.M.

 

/s/ H.M.S.

 

Marinelli

Company

 

5

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By:

/s/ Herman M. Schwarz

 

 

Name:

Herman M. Schwarz

 

 

Title:

President & CEO

 

 

 

 

 

 

ADVANCED TELEMARKETING CORPORATION

 

 

 

 

 

By:

/s/ Herman M. Schwarz

 

 

Name:

Herman M. Schwarz

 

 

Title:

President

 

 

 

 

 

 

IQI, INC.

 

 

 

 

 

By:

/s/ Herman M. Schwarz

 

 

Name:

Herman M. Schwarz

 

 

Title:

President

 

 

 

 

 

 

/s/ Joseph Marinelli

 

 

Joseph Marinelli

 

--------------------------------------------------------------------------------